Citation Nr: 1432119	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and from June 1977 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to the lumbar spine disability claim in May 2010.  A transcript of that hearing is of record.  The Board subsequently remanded that claim for further evidentiary development in August 2010.

FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran incurred a lumbar spine disability during active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant appeal, the Veteran has current lumbar spine diagnoses, including lumbar spinal stenosis and degenerative disc disease at L5-S1, and L5 neruoforaminal stenosis.  Thus, the current disability requirement is satisfied.  

The Veteran has attributed his current lumbar spine disability to an in-service injury incurred after he fell into a trench while wearing radio equipment during a training exercise in Germany.  A review of his service treatment records STRs reveals complaints of low back pain, including a request for a physical therapy, including massage, due to L4-5 back pain in September 1975.  The STRs do not detail an injury, however.  During his May 2010 hearing, the Veteran credibly testified that he only received minimal treatment at the time of his injury, and that he did not want to complain about the ongoing pain during service.  Based on the evidence of record, including the STRs, the Veteran's testimony, and the ear and circumstances of his service, the Board finds that the record supports a finding that the Veteran incurred a lumbar spine injury during service.  

Considering the final element for service connection, the Board notes that the evidence is in disagreement with respect to whether the Veteran has a current lumbar spine disability that is etiologically related to service, or whether the lumbar spine disability is of congenital origin.  A June 2005 VA examination report concluded that the Veteran's lumbar spinal stenosis was secondary to congenital narrowing of the spinal canal, with epidermal lopomatosis and a herniated disk affecting the left L5 neuroforaminal stenosis.  From review of the opinion, however, it is unclear whether the examiner addressed diagnosed degenerative disc disease.  

In contrast, a January 2009 opinion provided by a VA treating clinician concluded that it was as likely as not that the Veteran's in-service fall contributed to his disc degeneration and chronic low back pain.  The clinician based this opinion on the Veteran's reported 30-year history of chronic low back pain and his reported fall during service.  The Board finds this opinion to be well-informed, well-reasoned, and fully articulated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  

Apart from the June 2005 VA examiner's opinion, there appears to be no other evidence indicating that the Veteran's lumbar spine disability is only of congenital origin.  The Veteran contended during his Board hearing that he did not suffer from back disability symptoms prior to service, even with a history of extensive physical activity, including playing football.  He maintained, however, that he has continued to suffer from low back pain since the time of the in-service injury.  He contended that he received consistent treatment over the years, which included hospitalization in the late 1970s, but that records of this treatment were not available.  

Private treatment records associated with the claims file do note that the Veteran has reported having ongoing back pain since approximately the time of his service.  For instance, a January 2002 neurological surgery consultation report noted that he reported having recurrent low back pain for 25 years.  

Given the foregoing evidence, and especially the January 2009 opinion provided by the Veteran's treating VA clinician, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a lumbar spine disability that is etiologically related to service.  There is some question as to whether his current disability entirely represents an acquired disorder, or whether he has a congenital narrowing that was aggravated in service.  As a finding of aggravation in this context would require a finding as to baseline disability, and the potential application of an offset in the rating assigned, this is deemed a lesser benefit than a finding of direct service connection with the current symptoms not related to congenital causes.  The Board will resolve doubt and find that the current disorder was incurred in service and is not contributed to by congenital narrowing.  As the more recent examiner did not discuss such congenital narrowing the weight of the evidence is against finding any congenital involvement.   

Accordingly, the Board finds that all required elements to establish service connection for the claimed lumbar spine disability have been met.  See Walker, supra.  All doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for a lumbar spine disability is granted.  38 U.S.C.A. § 5107(b) see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


